ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 11/03/2020. 
Claims 1- 5, 7-21 are presently pending and active (claims 1, 12, 18 are independent claims). 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony DeRosa on 01/11/2021.
The application has been amended as follows: 
In the Claims:
1. (Currently Amended) A substrate treating system comprising: 
a process chamber;
a supporter that is in the process chamber and is configured to support a substrate; 
a plasma source that is in the process chamber above the supporter and is configured to produce plasma in the process chamber using a process gas, the plasma source being spaced apart from the supporter in a vertical direction;

wherein the shroud comprises:
a sidewall portion facing a sidewall of the process chamber; and 
a first flange portion extending horizontally and radially inward from the sidewall portion and comprising a plurality of first slits that extend radially inward from the sidewall portion and through a thickness of the first flange portion, each of the plurality of first slits having an open end at the sidewall portion and an opposite closed end, the first flange portion defining a first opening, and a portion of the supporter extending through the first opening,
wherein the sidewall portion comprises a plurality of second slits, and each of the plurality of second slits extends through a thickness of the sidewall portion and has an open end and an opposite closed end, and wherein the open end of each of the plurality of second slits in the sidewall portion connects to, and extends generally perpendicularly from[,] the open end of one of the plurality of first slits in the first flange portion toward the plasma source;
a first shielding member having a ring shape, the first shielding member being positioned below the first flange portion of the shroud; and
a first driving member configured to move the first shielding member in the vertical direction to move the first shielding member toward or away from the first flange portion such that the first shielding member closes or opens the plurality of first slits, the first driving member including a pneumatic/hydraulic cylinder.

7. (Currently Amended) The substrate treating system of claim 1 further comprising a second shielding member having a cylinder shape, the second shielding member being 
a second driving member configured to move the second shielding member in the vertical direction to move the second shielding member toward or away from the first flange portion such that the second shielding member closes or opens the plurality of second slits, the second driving member including a pneumatic/hydraulic cylinder.

8. (Currently Amended) The substrate treating system of claim 1, further comprising a sealing member that is positioned above the plurality of second slits and is configured to seal a space between the sidewall portion of the shroud and the sidewall of the process chamber, the sealing member formed of or including quartz and/or silicon oxide.

12. (Currently Amended) A substrate treating system using plasma, the substrate treating system comprising: 
a process chamber comprising a bottom wall, a top wall that is spaced apart from the bottom wall in a vertical direction, and a sidewall connected to the bottom wall and the top wall;
an upper electrode that is in the process chamber and is spaced apart from the top wall of the process chamber creating a receiving space for a process gas therebetween; 
a heating unit that is in the process chamber and contacts the top wall of the process chamber, the heating unit being spaced apart from the upper electrode and configured to heat the process gas within the receiving space to produce plasma, the heating unit being ring-shaped; and 

a sidewall portion facing the sidewall of the process chamber and having a cylinder shape; 
a first flange portion extending horizontally and radially inward from the sidewall portion of the shroud and facing the bottom wall of the process chamber; and 
a plurality of exhaust holes, each of the plurality of exhaust holes extending continuously from the sidewall portion to the first flange portion,
wherein each of the plurality of exhaust holes comprises:
a first slit extending through a thickness of the first flange portion of the shroud, and having an open end at the sidewall portion, and an opposite closed end; and 
a second slit having an open end and an opposite closed end, and extending perpendicularly through a thickness of the sidewall portion of the shroud, the open end of the second slit being connected to the open end of the first slit, and
wherein the first flange portion defines an opening, and the first slits of the plurality of exhaust holes are arranged along a circumference of the opening of the first flange portion.

15. (Currently Amended) The substrate treating system of claim 12 [14], wherein each of the second slits of the plurality of exhaust holes has a rectangular shape extending longitudinally in the vertical direction.


a first shielding member having a ring shape, the first shielding member being positioned below the first flange portion and overlapped by the first flange portion; 
a second shielding member having a cylinder shape and being between the sidewall portion of the shroud and the sidewall of the process chamber; 
a first driving member configured to move the first shielding member toward or away from the first flange portion, the first driving member including a pneumatic/hydraulic cylinder; and 
a second driving member configured to move the second shielding member toward or away from the first flange portion, the second driving member including a pneumatic/hydraulic cylinder.

18. (Currently Amended) A shroud configured to provide a space for plasma in a process chamber, the shroud comprising: 
a sidewall portion having a cylinder shape; and 
a first flange portion having a ring shape, the first flange portion extending horizontally and radially inward from the sidewall portion, 
wherein the sidewall portion comprises opposing ends that are spaced apart from each other in a vertical direction, and the first flange portion extends from a lower end of the opposing ends of the sidewall portion, 
at the sidewall portion and an opposite closed end, and 
wherein the sidewall portion comprises a plurality of second slits, and each of the plurality of second slits extends through a thickness of the sidewall portion and has an open end and an opposite closed end, and wherein the open end of each of the plurality of second slits in the sidewall portion connects to, and extends longitudinally, generally perpendicularly from[,] the open end of one of the plurality of first slits in the first flange portion toward an upper end of the opposing ends of the sidewall portion.

Allowable Subject Matter
Claims 1-5, 7-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 - Closest prior art of record (viz. Dhindsa ‘404, Li, Fink, Dhindsa ‘765) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "a first flange portion extending horizontally and radially inward from the sidewall portion and comprising a plurality of first slits that extend radially inward from the sidewall portion and through a thickness of the first flange portion, each of the plurality of first slits having an open end at the sidewall portion and an opposite closed end, the first flange portion defining a first opening, and a portion of the supporter extending through the first opening,
wherein the sidewall portion comprises a plurality of second slits, and each of the plurality of second slits extends through a thickness of the sidewall portion and has an open end , generally perpendicularly from, the open end of one of the plurality of first slits in the first flange portion, toward the plasma source;
a first shielding member having a ring shape, the first shielding member being positioned below the first flange portion of the shroud”, in the context of other limitations of the claim. Applicant’s remarks (pages 3-8) dated 11/03/2020 are also relevant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kellogg (US 2015/0044873) teach a confinement ring 305 comprising radial slots 226 (Figs. 2B, 3L, 3M and 0015, 0020) but do not teach a sidewall portion comprises a plurality of second slits, each of the plurality of second slits extending through a thickness of the sidewall portion and having an open end and an opposite closed end, and wherein the open end of each of the plurality of second slits in the sidewall portion connects to and extends, generally perpendicularly from, the open end of one of the plurality of first slits in the first flange portion, in the context of other limitations of the claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716